Exhibit 12.1 Motorcar Parts of America, Inc. Statement of Computation of Ratios (in thousands) Three Months Ended June 30, Year Ended March 31, Earnings: Pre-tax income )(B) ) Fixed charges Total ) Fixed charges: Interest expense Estimate of the interest within rental expense 60 Total Ratio of earnings to fixed charges ¾ (A) ¾ (A) (A) Earnings were insufficient to cover fixed charges by approximately $534,000 for thethree months ended June 30, 2011 and$8,388,000 for the year ended March 31, 2007 (B) Pre-tax loss for the three months ended June 30, 2011 includes non-cash $2,702,000 of cost of goods sold related to the fair value step-up of inventory acquired as of May 6, 2011 and $1,543,000 of acquisition related costs in connection with the Fenco acquisition
